DEAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2022 has been entered.

The Application may be in condition allowance based upon the curing of the deficiencies detailed below.

The Examiner has reviewed the Applicant’s arguments submitted on 3/25/2022 and has rendered them not persuasive.

The Examiner has maintained the 35 USC 112(b) rejection from the prior office action has as it unclear as to what elements or processes in the preamble should be considered as metes and bounds (as detailed below).  



More importantly the Examiner notes MPEP 2111.02 II states “ ... the preamble is not considered to be a limitation ...” The Applicant argues cloud features (see e.g. Page 9) ... “The claimed agent is not an agent provide a cloud EPC for the RAN, but rather an agent between the cored node and a cloud environment ...” The applicant argues features which are not included in the metes and bounds of the limitations per MPEP 2171 which states:

Two separate requirements are set forth in 35 U.S.C. 112(b)  and pre-AIA  35 U.S.C. 112, second paragraph, namely that:
(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and
(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.

Hence, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant argues are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The Examiner recommends in order to expedite prosecution the Applicant reconstruct the claim to include all elements and/or conditions in the actual limitations. As another example the Applicant appears to recite a condition (e.g. claim 1) “... but does not communicate with a core network node of a core network regarding use of a load balancer ...” (see the 35 USC 112b rejection below)

The Examiner respectfully reminds the Applicant Independent claim 1 is a method claim comprising contingent limitations (MPEP 2111.04 II CONTIGENT LIMITATIONS) resulting in “ ... if the condition for performing a contingent step is not satisfied , the performance recited by the step need not be carried out in order for the claimed method to be performed ...” See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)  

Therefore the limitations in claim 1 comprising “when the network service ...” in conjunction with “registering, by the agent ...” bares no patentable weight based upon the use of “and”. The utilization of “when” clearly denotes a contingent limitation per MPEP 2114.04 II as detailed above.
 	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-5, 16 – 20, 23, 25 – 27, and 34 -38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1, 16, 23, and 34 are considered indefinite as it is unclear as to what elements contribute to patentable weight based upon the construction of the preamble The dependent claims are also rejected as they do not cure the deficiencies detailed above.

Regarding claims 1, 16, 23, and 34, claims 1, 16, 23, and 34 comprise in the preamble several elements including “... a cloud environment ...” which renders the claim indefinite as it is unclear if “... a cloud environment ...” comprises patentable weight. There is no mention of “... the cloud environment ...” in the actual limitations of the claim.

The Applicant may cure the deficiencies detailed above by explicitly including every single element in the preamble in the limitations. More importantly the Examiner recommends to incorporate the preamble into the claims and/or limitations to avoid the ambiguity and comply with MPEP 2171 which states:
Two separate requirements are set forth in 35 U.S.C. 112(b)  and pre-AIA  35 U.S.C. 112, second paragraph, namely that:
(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and
(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.


The dependent claims of 1, 16, 23, and 34 are also rejected as they do not cure the deficiencies above.

Per MPEP 2111.02 Section “ ... the preamble is not considered to be a limitation ...”


Regarding claims 1, 16, 23, and 34, claims 1, 16, 23, and 34 comprise preambles which recite a condition “ ... but does not communicate with a core network node of a core network ...” which renders the claims indefinite. As detailed above it is unclear if the condition provides patentable weight. The Examiner recommends the Applicant modify the preamble in order to make a clear distinction with respect to the metes and bounds (MPEP 2171).

The dependent claims of 1, 16, 23, and 34 are also rejected as they do not cure the deficiencies detailed above.


Regarding claims 1 and 23, claims 1 and 23 recite “... deciding whether to register the network service with or without an address of the load balancer associated with the network service ...” which renders the claim indefinite as it is unclear if the limitation merely provides the option of performing an act “... with or without an address of the load balancer ...” or if it is required to perform an act “with or without  and address of the load balancer ...”

The dependent claims of 1 and 23 are also rejected as they do not cure the deficiencies above.

As detailed above the Examiner recommends the Applicant reconsider the structure of the preamble in order to expedite prosecution. 












Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TODD L BARKER/           Primary   Examiner, Art Unit 2449